ORDER
PER CURIAM.
Renea Spires (“Mother”) appeals from a judgment entered in the Circuit Court of Jackson County modifying its prior decree of dissolution of marriage to give primary physical custody of her minor children, Gregory T. Mashburn, Jr., and Kayla Mashburn, to their father, Gregory Mash-burn (“Father”).' Mother alleges the trial court erred in determining that there was a substantial change of circumstances sufficient to warrant a transfer of custody to Father, because the court’s findings that Mother interfered with Father’s visitation rights and did not encourage frequent, meaningful contact between the children and Father are against the weight of the evidence and unsupported by substantial evidence. Mother argues the transfer of *690custody was not in the children’s best interests.
Affirmed. Rule 84.16(b).